TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00359-CR
NO. 03-02-00360-CR

NO. 03-02-00361-CR



Michael Derril Stratton
aka Michael Derrill Stratton

aka Michael Derrell Stratton, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NOS. 52,698, 52,699 & 52,700, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on July 8, 2002.  The court reporter did not
respond to the Clerk's notice that the record is overdue.
The court reporter for the 264th District Court, Ms. Betty Young, is ordered to file
the reporter's record no later than September 20, 2002.  No further extension of time will be granted. 
It is ordered August 14, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish